Citation Nr: 0107649	
Decision Date: 03/14/01    Archive Date: 03/21/01

DOCKET NO.  99-08 868A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether the veteran has basic eligibility for educational 
benefits under Chapter 30, Title 38, United States Code.


ATTORNEY FOR THE BOARD

David S. Nelson, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1982 to 
September 1986 and from December 1989 to December 1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1999 determination by the 
Muskogee, Oklahoma, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which notified the veteran that he was 
ineligible for payment of educational assistance benefits 
under Chapter 30.  A notice of disagreement was received in 
March 1999, and a statement of the case was issued in April 
1999.  The veteran's substantive appeal was received in May 
1999.

In his May 1999 substantive appeal, the veteran indicated 
that he wanted a hearing before a Member of the Board.  
However, in correspondence received in December 2000, he 
indicated that he wished to withdraw his request for a Board 
hearing.


FINDINGS OF FACT

1.  The veteran served on active duty from October 1982 to 
September 1986 and from December 1989 to December 1993.  

2.  The veteran was not discharged or released from active 
duty after June 30, 1985, because of a service-connected 
disability, a preexisting medical condition not characterized 
as a disability, for hardship, for convenience of the 
Government after completing 30 months of a three-year 
enlistment, involuntarily for convenience of the Government 
as a result of a reduction in force, or for a physical or 
mental condition not characterized as a disability and not 
the result of his own willful misconduct.

3.  The veteran was not separated involuntarily after 
February 2, 1991, nor was he separated under a special 
separation benefit program. 


CONCLUSION OF LAW

The criteria for basic service eligibility for educational 
assistance under Chapter 30, Title 38, United States Code, 
have not been met.  38 U.S.C.A. § 3011 (West 1991); Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000); 38 C.F.R. §§ 21.7040, 21.7042, 21.7044, 21.7045 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, which applies to all pending claims for VA benefits 
and which provides, among other things, that VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for a benefit 
under a law administered by VA.  Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 
2097-98 (2000) (to be codified as amended at 38 U.S.C. 
§ 5103A).

In the instant case, it appears that all relevant evidence 
identified by the veteran has been obtained and considered.  
Information has been received from the service department. 
Under the circumstances, the Board finds that the record as 
it stands shows that there has been substantial compliance 
with the provisions of the Veterans Claims Assistance Act of 
2000.  No useful purpose would be served in this case by 
delaying appellate review for additional development.

The veteran maintains that he is entitled to educational 
assistance benefits under the "Montgomery GI Bill" 
provisions of Chapter 30, Title 38, United States Code.  
Entitlement to such benefits may be established in several 
ways.

First, an individual may be entitled to educational 
assistance under Chapter 30 if (among other things) he first 
entered on active duty as a member of the Armed Forces after 
June 30, 1985.  In this case, the evidence of record 
indicates that the veteran first entered on active duty in 
1982; therefore, he does not qualify for Chapter 30 
educational benefits under 38 U.S.C.A. § 3011(a)(1)(A).

Second, pursuant to 38 U.S.C.A. § 3011(a)(1)(B), veterans 
with remaining Chapter 34 eligibility may, under certain 
conditions, qualify for continued educational assistance 
under Chapter 30.  To convert Chapter 34 benefits to Chapter 
30 benefits, a veteran must have served on active duty at any 
time during the period between October 19, 1984, and July 1, 
1985, and have continued on active duty without a break in 
service for three years after June 30, 1985, or have been 
discharged after June 30, 1985, for a service-connected 
disability, a preexisting medical condition not characterized 
as a disability, hardship, convenience of the Government 
after serving 30 months of a three-year enlistment, 
involuntarily for convenience of the Government as a result 
of a reduction in force, or for a physical or mental 
condition not characterized as a disability and not the 
result of his own willful misconduct.  38 U.S.C.A. 
§ 3011(a)(1)(B); 38 C.F.R. § 21.7044(a).  In this case, 
assuming for the sake of argument that the veteran had 
remaining Chapter 34 eligibility as of December 31, 1989, the 
veteran did not serve continuously for three years after June 
30, 1985 (i.e, June 30, 1985 to June 30, 1988), nor was he 
discharged for any of the aforementioned reasons.  In short, 
based on the veteran's period of active service, he does not 
qualify for Chapter 30 educational benefits under 38 U.S.C.A. 
§ 3011(a)(1)(B).  See also VAOPGCPREC 2-2001 (January 9, 
2001).

Third, eligibility for Chapter 30 educational assistance may 
also be established, notwithstanding any other provision of 
law, for an individual who is involuntarily separated with an 
honorable discharge after February 2, 1991, or was separated 
pursuant to voluntary separation incentives.  38 U.S.C.A. 
§§ 3018A, § 3018B; 38 C.F.R. § 21.7045.  The Board observes 
that the veteran has expressly claimed that he was separated 
under the Special Separation Benefit Program.  However, the 
veteran's Certificate of Release or Discharge from Active 
Duty (DD Form 214) reflecting active duty from December 1989 
to December 1993 indicates that the veteran's type of 
separation was listed as "DISCHARGE," and the narrative 
reason for discharge was listed as "COMPLETION OF REQUIRED 
ACTIVE SERVICE."  In short, there is no documentation in the 
file indicating that the veteran was involuntarily separated 
or separated under the Special Separation Benefit Program.

Finally, a veteran may establish eligibility by showing that 
he had certain qualifying service with the Selected Reserve.  
38 U.S.C.A. § 3012(a); 38 C.F.R. § 21.7044(b).  However, 
there is no such showing or contention in this case.

The Board acknowledges and is sympathetic to the arguments 
given by the veteran and his mother regarding being given 
incorrect information by a military recruiter regarding 
eligibility to VA educational assistance benefits.  However, 
even assuming that the veteran was incorrectly advised by a 
recruiter regarding his eligibility for educational 
assistance benefits, the United States Court of Appeals for 
Veterans Claims has indicated that Board is not authorized to 
award payment of benefits where statutory requirements for 
such benefits were not met.  See Harvey v. Brown, 6 Vet. App. 
416, 424 (1994).  Therefore, despite the veteran's honorable 
military service, the Board is not free to deviate from the 
law as passed by the Congress.  In this case there is simply 
no legal basis to find the veteran eligible for educational 
assistance benefits under Chapter 30.  

In closing, the Board notes that the RO informed the veteran 
in the statement of the case of the procedure for contacting 
the service department regarding his claim that he was 
involuntarily separated or voluntarily separated under a 
separation benefit program.  The Board again directs the 
veteran's attention to that procedure in view of his 
contention that he was separated from service in such a 
manner.  


ORDER

The appeal is denied.


		
	ALAN S. PEEVY	
	Member, Board of Veterans' Appeals

 

